Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed August 2 (Applicant’s representative clarified the election of Species A in August 5, 2021 Interview as attached to this Office Action), 2021 is acknowledged. 
Claims 8-9 drawn to the non-elected species have been withdrawn from examination for patentability.

Specification
The disclosure is objected to because of the following informalities: the phrase “coupled the reference voltage” in Para. 3 should be changed to “coupled to the reference voltage”.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: the phrase “make the reference voltage has a coupled input signal, and a phase of the first signal is opposite to a phase of the first noise; and the first feedback circuit provides a feedback signal generated by the first signal to eliminate Page 11 of 14the coupled input signal of the reference voltage” in claim 3 should be changed to “couple the corresponding input signal to the reference voltage, and a phase of the first signal is opposite to a phase of the coupling of the corresponding input signal to the Page 11 of 14reference voltage; and the first feedback circuit provides a feedback signal generated by the first signal to offset the coupling”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,344,767 to Cheung et al.
With respect to claim 1, Cheung discloses in Fig. 4 a circuit, comprising: 
a reference voltage generator (e.g., CIN’), configured to generate a reference voltage (e.g., the voltage at the inverting input terminal of A1); 
a plurality of receivers (e.g., A1 and A1’), wherein each of the receivers is configured to receive the reference voltage (e.g., for A1, the voltage at the inverting input terminal of A1 is used as a reference point for comparing the voltage at the non-inverting input terminal of A1) and a corresponding input signal (e.g., for A1, the voltage at the non-inverting input terminal of A1) to generate a corresponding output signal; 
wherein for at least a specific receiver (e.g., A1) of the plurality of receivers, the specific receiver comprises at least one amplifying stage (e.g., A1), the amplifying stage comprises a first input terminal (e.g., the non-inverting input terminal of A1) configured to receive the corresponding input signal (e.g., the voltage at the non-inverting input terminal of A1), a second input terminal (e.g., the inverting input terminal of A1) configured to receive the reference voltage, a first output terminal (e.g., VOUT+) configured to generate a first signal (e.g., VOUT+), and a second output terminal (e.g., VOUT-) configured to generate a second signal (e.g., VOUT-); and 
the specific receiver (e.g., A1) further comprises a first feedback circuit (e.g., CF’) coupled between the first output terminal (e.g., VOUT+) and the second input terminal (e.g., the inverting input terminal of A1).  
With respect to claim 4, the first feedback circuit (e.g., CF’) comprises a capacitor, wherein a first electrode of the capacitor (e.g., CF’) is coupled to the first 
With respect to claims 5-6, each receiver (e.g., A1 and A1’) comprises at least one amplifying stage (e.g., A1 and A1’) and a feedback circuit (e.g., CF’ and CSF’) having respective terminals as described for claim 1.
With respect to claim 7, the specific receiver further comprises a low-pass filter (e.g., as shown in Fig. 3, CDC is coupled between CIN’ and a power supply (e.g., ground), wherein CDC acts as a short to high frequency components of Vin+ and thus acts as a low pass filter (a capacitor acts as a short to high frequency components) and the second input terminal (e.g., the inverting input terminal of A1) of the amplifying stage.  
With respect to claim 10, as to the feature that the circuit is within a memory device, and the plurality of receivers are configured to receive the corresponding input signals from pads or pins of the memory device, such a feature is considered to be a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the circuit in Fig. 4 of Cheung is capable of the recited use (e.g., being used within a memory device, wherein the plurality of receivers are configured to receive the corresponding input signals from pads or pins of the memory device).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842